              Case 2:20-cr-00128-RSM Document 54 Filed 03/10/21 Page 1 of 4



 1                                                           Chief Judge Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                      SEATTLE, WASHINGTON
 9

10   UNITED STATES OF AMERICA,                      )   Case No.: 2:20-cr-00128-RSM
                                                    )
11                  Plaintiff,                      )
                                                    )   ORDER GRANTING MOTION TO
12          vs.                                     )   PROCEED WITH GUILTY PLEA
                                                    )   HEARING BY VIDEO
13   WILMER AVILA-GAMEZ                             )   TELECONFERENCING
                                                    )
14                  Defendant.                      )
                                                    )
15                                                  )
                                                    )
16

17
                                        I.   INTRODUCTION
18

19
            Before the court is Defendant Wilmer Avila-Gamez’s motion to proceed with his

20   guilty plea hearing by video teleconferencing. Plaintiff United States of America ("the
21   Government") does not oppose Mr. Avila-Gamez’s motion and is agreeable to a date during
22
     the when the court is available.
23
            The court has reviewed the motion, the record in this matter and the applicable law.
24

25   Being fully advised and finding oral argument unnecessary, the court GRANTS the motion,

26   as more fully discussed herein.
27

28



     ORDER ON MOTION TO PROCEED WITH GUILTY                 HART JARVIS MURRAY CHANG, PLLC
     PLEA HEARING BY TELECONFERENCING- 1                          155 NE 100th St. Suite 210
                                                                     Seattle, WA 98125
                                                                       (206) 735-7474
               Case 2:20-cr-00128-RSM Document 54 Filed 03/10/21 Page 2 of 4



 1                                      II.          BACKGROUND
 2
            General Order 04-20, provided for the use of video conferencing or telephone
 3
     conferencing for felony pleas under Fed.R.Crim.P. 11. Under this order, a phone or video
 4

 5
     conference plea is authorized, provided that the district judge in the particular case finds for

 6   specific reasons that the plea in that case cannot be further delayed without serious harm to
 7
     the interests of justice. See General Order 04-20(2).
 8
            The most recent order issued by this district is General Order 18-020. This order
 9
     continues the procedures established by prior general orders and provided for only one in-
10

11   person criminal jury trial at a time in the courthouse "for the foreseeable future." That order

12   allows individual judges to proceed with a "very limited number of in-person hearings in
13
     felony criminal proceedings... by issuing orders on a case-by-case basis so long as such
14
     orders address the [aforementioned] public health concerns."
15
            There is a continued effort on the part of this court to limit the number of in-person
16

17   hearings in this district out of continued public health and safety concerns.

18                                            III.    ANALYSIS
19
            The Federal Rules of Criminal Procedure make no provision for a defendant to enter
20
     a guilty plea except while in open court. See generally Fed.R.Crim.P. Due to the COVID-
21

22
     19 pandemic and the public health emergency, Congress enacted the Coronovirus Aid,

23   Relief, and Economic Safety Act ("CARES Act"), which provides that certain criminal
24
     proceedings may proceed by video teleconferencing during the COVID-19 national
25
     emergency, including a guilty plea in a felony case. See CARES Act§ 15002. To do so, the
26
     Judicial Conference of the United States first must find that the COVID-19 emergency will
27

28   materially affect the functioning of the federal courts generally or a particular court. Id.



     ORDER ON MOTION TO PROCEED WITH GUILTY                   HART JARVIS MURRAY CHANG, PLLC
     PLEA HEARING BY TELECONFERENCING- 2                            155 NE 100th St. Suite 210
                                                                       Seattle, WA 98125
                                                                         (206) 735-7474
               Case 2:20-cr-00128-RSM Document 54 Filed 03/10/21 Page 3 of 4



 1   §15002(b)(2)(A). It has done so. See Administrative Office of the Unites States Courts,
 2
     Judiciary News, Judiciary Authorizes Video/Audio Access During COVID-19 Pandemic
 3
     (March 31, 2020), https://www.uscourts.gov/news/2020/03031/judiciary-authorizes-
 4

 5
     videoaudio-access-during-covid-19-pandemic.

 6          On March 30, 2020, this Court fulfilled the second requirement of the CARES Act
 7
     for permitting guilty plea hearings via video teleconferencing when the chief judge entered a
 8
     finding that "felony pleas under Rule 11 of the Federal Rules of Criminal Procedure and
 9
     felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be
10

11   conducted in person without seriously jeopardizing public health and safety." See GO04-20

12   at 2; see also CARES Act §15002(b)(2)(A). The court is also aware that the Federal
13
     Detention Center is able to provide defendants with the opportunity to appear at hearings by
14
     video through Webex and such hearings have been taking place in this district for several
15
     months.
16

17          Third, the CARES Act requires that the district court in the particular case must find

18   "for specific reasons that the plea...in that case cannot be further delayed without serious
19
     harm to the interests of justice." See CARES Act §15002(b)(2)(A); see also GO 04-20.
20
     Accordingly, the court finds that, because Mr. Avila-Gamez and the government have
21

22
     reached an agreement concerning his plea, and for reasons set forth in Mr. Avila-Gamez’s

23   motion, the plea hearing in this case "cannot be further delayed without serious harm to the
24
     interests of justice." See CARES Act §15002(b)(2)(A). See GO 15-020. In making this
25
     finding, the court places emphasis on how long the case has been pending, the reasonable
26
     practice of plea offer deadlines to avoid unnecessary motions and trial preparation by the
27

28   parties and the need to continue to hear cases that can be heard while avoiding in-person



     ORDER ON MOTION TO PROCEED WITH GUILTY                   HART JARVIS MURRAY CHANG, PLLC
     PLEA HEARING BY TELECONFERENCING- 3                            155 NE 100th St. Suite 210
                                                                       Seattle, WA 98125
                                                                         (206) 735-7474
              Case 2:20-cr-00128-RSM Document 54 Filed 03/10/21 Page 4 of 4



 1   hearings that jeopardize public health and safety, when possible. The court also takes into
 2
     consideration that the government has no objection to proceeding with the plea by way of a
 3
     video hearing.
 4

 5
            ACCORDINGLY, THE COURT ORDERS that the plea hearing in this case be

 6   conducted by video teleconference. The court FURTHER ORDERS that Mr. Avila-
 7
     Gamez’s change of plea hearing be conducted before a Magistrate Judge and that the Clerk
 8
     set a video teleconference hearing as soon as is practicable.
 9
                                        IV.     CONCLUSION
10

11          Based on the foregoing analysis, and within the specific parameters set forth above,

12   the court GRANTS Mr. Avila-Gamez’s motion to proceed with a guilty plea hearing via
13
     video teleconference before a Magistrate Judge.
14

15

16
            DATED this 10th day of March, 2021.
17

18

19

20
                                                   A
                                                   RICARDO S. MARTINEZ
21
                                                   CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28



     ORDER ON MOTION TO PROCEED WITH GUILTY                  HART JARVIS MURRAY CHANG, PLLC
     PLEA HEARING BY TELECONFERENCING- 4                           155 NE 100th St. Suite 210
                                                                      Seattle, WA 98125
                                                                        (206) 735-7474
